Citation Nr: 1433354	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-06 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1998 to July 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2012, the Board remanded the claim for further development.


FINDING OF FACT

Degenerative joint disease of the right knee is manifested by X-ray findings of arthritis and evidence of painful motion and range of motion from zero degrees of extension to 130 degrees of flexion without dislocated meniscus, subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for an initial 10 percent rate for degenerative joint disease of the right knee have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5257, 5258 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 



Duty to Notify

The appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection.  Once service connection has been, additional VCAA notice is not required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

The RO has obtained service treatment records and VA records, and private medical records.   

VA examinations were conducted in May 2007 and in March 2012.  As the reports of the VA examinations were based on the Veteran's medical history and describe the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 


VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating a Disability of the Musculoskeletal System

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206-07.





Also with arthritis or periarticular pathology, the intent of the Rating Schedule is to recognize actually painful, unstable or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Criteria for Rating the Knee 

Degenerative joint disease of the right knee is currently rated noncompensable under Diagnostic Codes 5003 and 5260.  

Under Diagnostic Code 5003, degenerative arthritis, joint disease, established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for limitation of motion with satisfactory evidence of painful motion.

The normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Evidence

In May 2007 on VA examination, the Veteran complained of right knee pain, weakness with activity, swelling, and instability.  On examination of the right knee there were no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, or guarding of movement.  

On range of motion testing, flexion was to 140 degrees and extension was to zero degrees.  After repetitive testing, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or coordination.  Testing was within normal limits for ligament and meniscal stability.  X-rays showed degenerative arthritic changes.




In March 2008, after a MRI by VA, the impression was a possible tear of the medial meniscus.  Other menisci and ligaments were intact.  

In April 2008, on VA orthopedic consultation, the impression was patellofemoral instability and a small medial meniscus tear. The findings were tenderness over the patella groove to palpation and a 60 degree loss of motion.

In April 2008 after a CT scan by VA, the impression was no definite abnormal tracking of the patella.  

In May 2008 on a VA physical therapy consultation, the findings were a normal gait, knee pain, a negative drawer sign, and a light click with McMurray's test.  The assessment was a small medial meniscal tear.

In March 2012 on VA examination, the Veteran stated that his right knee pain was worse before he left his job as a welder to attend college full time.  He stated that he had occasional instability of the knee and that he had knee pain in bed when straightening his knee.  There was no history of recurrent patellar subluxation or lateral instability, no symptoms of a meniscal tear, and no locking.  The Veteran did complain of swelling and rare flare-ups with snowboarding.  The Veteran stated that the disability did not limit his ability to perform welding and that he used a brace as needed for sports.

On range of motion testing, flexion was to 130 degrees and extension was to zero degrees with no painful motion.  After repetitive testing, there was no additional limitation of motion.  There was functional loss due to interference with sitting, standing, and weight-bearing, and occasional buckling.  

There was tenderness or pain to palpation.  Strength was normal.  Testing for ligament stability was normal.  There was no evidence or history of patellar subluxation or dislocation.  There was no evidence meniscal impairment or surgical procedures.  The Veteran did occasionally use a brace.

The VA examiner stated that there was no functional loss due to pain or weakness, atrophy, fatigability, excess motion, incoordination, painful motion, or additional limitation of motion during flare-ups or with repetitive motion.

Analysis

The degenerative joint disease (degenerative arthritis) of the right knee is currently rated noncompensable under Diagnostic Codes 5003 and 5260. 

Under Diagnostic Code 5003, degenerative joint disease, established by X-ray findings, is rated on the basis of limitation of motion of the knee. 

Limitation of motion of the knee is rated as limitation of flexion under Diagnostic Code 5260 or as limitation of extension of the knee under Diagnostic Code 5261.  And a separate rating may be assigned for limitation of flexion and for limitation of extension.

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees. 

During the appeal period, on the two VA examinations, forward flexion to 140 degrees or to 130 degrees does not more nearly approximate or equate to limitation of forward flexion to 45 degrees for a separate compensable rating under Diagnostic Code 5260, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45, and repetitive use.

Under Diagnostic Code 5261, the criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for the next higher rating, 20 percent, is extension limited to 15 degrees.





During the appeal period, on the two VA examinations, extension to 0 degrees does not more nearly approximate or equate to limitation of extension to 10 degrees for a separate compensable rating under Diagnostic Code 5261, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45, and repetitive use.

Other potentially applicable Diagnostic Codes are Diagnostic Code 5257 and Diagnostic Code 5258. 

Under Diagnostic Code 5257, the criterion for 10 percent rating is slight recurrent subluxation or lateral instability.  The criterion for a 20 percent rating is moderate recurrent subluxation or lateral instability.

In May 2007 on VA examination, the Veteran complained of instability.  On examination, there was no sign of subluxation, and testing was within normal limits for ligament stability.  In March 2008, the ligaments were intact by MRI.  In April 2008, after a CT scan by VA, the impression was no definite abnormal tracking of the patella.  In May 2008, ligament (drawer) testing was negative.  In March 2012 on VA examination, the Veteran stated that he had occasional instability of the knee.  There was no history of recurrent patellar subluxation or lateral instability.  Testing for ligament stability was normal.  

While there is evidence of patellofemoral instability, there is no history or evidence of recurrent patellar subluxation or dislocation by CT scan or of lateral instability by MRI or by testing.  In the absence of evidence of slight recurrent subluxation or lateral instability, the criterion for a separate compensable rating under Diagnostic Code 5257 have not been met. 

Under Diagnostic Code 5258, a 20 percent rating is assigned for a dislocated cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  The 20 percent rating is the maximum and only rating. 





In May 2007 on VA examination, the Veteran complained of swelling.  On examination o there were no signs of edema or effusion.  Testing was within normal limits for meniscal stability.  In March 2008, the impression was a possible tear of the medial meniscus by MRI, but the other menisci were intact.  In April 2008 and in May 2008, the impression was a small medial meniscus tear.  In March 2012 on VA examination, there were no symptoms of a meniscal tear or locking.  The Veteran did complain of swelling.  There was no evidence meniscal impairment.

A small medical meniscal tear does not more nearly approximate or equate to a dislocated meniscus with frequent episodes of locking, pain, and effusion into the joint for a separate compensable rating under Diagnostic Code 5258.

Although a compensable rating is not warranted under either Diagnostic Code 5003, 5260 or 5261 or 5257 or 5258, with evidence of arthritis, the intent of the Rating Schedule is to recognize an actually painful joint as entitled to at least the minimum compensable rating for the joint.  In April 2008, on VA orthopedic consultation, there was tenderness over the patella groove to palpation.  In March 2012 on VA examination, there was tenderness or pain to palpation.  As actual pain was shown, the minimum rating of 10 percent for the right knee is warranted under 38 C.F.R. § 4.59.   

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for an extraschedular rating.







The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the findings are encompassed by the schedular rating criteria.  
In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule. 

For this reason, the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is adequate, and no referral for an extraschedular rating under 38 C.F.R. §3.321(b)(1) is required.

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised the claim for a total disabled rating for compensation based on individual unemployability, and as the claim is not reasonably raised by the record.  







See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

An initial 10 percent for degenerative joint disease of the right knee under 38 C.F.R. § 4.59 is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


